Citation Nr: 0333133	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  01- 00 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

On March 25, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify, by name, 
address, and approximate (beginning and 
ending) dates, all health care providers 
who have treated him for a psychiatric 
disability, to include PTSD, since his 
discharge from active military service in 
1973 to the present date.  Obtain records 
from each health care provider the 
veteran identifies.

2.  Obtain the veteran's medical records 
pertaining to any treatment for a 
psychiatric condition at the VA Medical 
Center in West Haven, Connecticut, during 
the period from January 2000 to the 
present.

3.  Obtain the veteran's medical records 
pertaining to psychiatric treatment 
provided by the State of Connecticut 
Department of Veteran's Affairs, 287 West 
Street, Rocky Hill, Connecticut 06067-
3501, during the period from January 1999 
to the present, to specifically include 
all psychiatric records and reports of 
the veteran's November 1999 admission.

(NOTE: The following records are already 
on file:  the veteran's records from VA 
Medical Center in West Haven, dated from 
1995 to 1999; psychiatric reports from 
the State of Connecticut, Department of 
Veterans Affairs, dated from April to 
August 2000; and a January 2001 report 
from the VA Medical Center in West Haven 
VAMC).

4.  Ask the veteran to provide the 
specific (beginning and ending) dates 
within a 60-day time period, and to 
specifically identify his unit, as well 
as, the units and duty stations of the 
individuals involved, and location and 
places of each of the following incidents 
(as noted in an August 1999 statement, a 
November 2000 statement, and during an 
December 2002 Video Conference Board 
hearing):
(1).  The report of witnessing his point 
man/fellow soldiers being blown up as a 
result of stepping on a mine and his 
platoon sergeant being hit with a piece 
of shrapnel.  
(2)  The report of being lost while on 
patrol and having to wait in a rice paddy 
until his unit came for him the next 
morning. 
(3)  The report of witnessing a North 
Vietnamese woman being tortured and 
killed by South Vietnamese soldiers.  
(4)  The report of witnessing killings 
and sustaining incoming fire (i.e. mortar 
attacks).
(5)  The report of being engaged in 
combat while in Vietnam.
Advise the veteran that this information 
is needed in order to obtain 
corroborative evidence of the alleged 
events and that he must be as specific as 
possible as an adequate search for 
corroborating information cannot be 
properly conducted without the requested 
details.  Provide the veteran the option 
to submit a written statement documenting 
that he has no additional information, in 
the event that he is unable to provide 
any further information that may assist 
in corroborating the alleged stressful 
events.
(NOTE:  If the veteran responds by 
providing additional verifying 
information, please return the claims 
file to the Board Member (Deborah W. 
Singleton, Rm. 671)).

5.  If the veteran does not respond, or 
if he responds with a written statement 
documenting that he has no additional 
information, contact the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR) and ask them to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors.  Inform them that 
the veteran participated in operations 
against the communist (Viet Cong) forces 
in the Republic of Vietnam from August 
1969 to March 1970.  The summary of the 
alleged stressors is as follows:  

(1).  The report of witnessing his point 
man/fellow soldiers being blown up as a 
result of stepping on a mine and his 
platoon sergeant being hit with a piece 
of shrapnel.  (Such event reportedly 
happened between August to September 
1969)
(2)  The report of being lost while on 
patrol and having to wait in a rice paddy 
until his unit came for him the next 
morning.  (Such event reportedly happened 
in September 1969)
(3)  The report of witnessing a North 
Vietnamese woman being tortured and 
killed by South Vietnamese soldiers.  
(Such event reportedly happened in 
November 1969 while in Hoy Yan)
(4)  The report of witnessing killings 
and sustaining incoming fire (i.e. mortar 
attacks).
(5)  The report of being engaged in 
combat while in Vietnam.

After the development requested above has 
been completed to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





